Exhibit 10.1

 

MONSTER WORLDWIDE, INC.
622 THIRD AVENUE
NEW YORK, NY 10017

 

As of February 7, 2006

 

Mr. William Pastore

 

Dear Bill:

 

This will confirm our understanding and agreement with respect to your
employment as President and Chief Operating Officer of Monster Worldwide, Inc.
(the “Company”).  You and the Company hereby agree as follows:

 


1.                                       THE COMPANY AGREES TO EMPLOY YOU AND
YOU AGREE TO BE EMPLOYED BY THE COMPANY AS PRESIDENT AND CHIEF OPERATING
OFFICER, WITH SUCH DUTIES AND RESPONSIBILITIES WITH RESPECT TO THE COMPANY AND
ITS AFFILIATES AS THE COMPANY’S CHIEF EXECUTIVE OFFICER (“CEO”) OR SUCH OTHER
PERSON FROM TIME TO TIME DESIGNATED BY THE CEO TO DEAL WITH MATTERS RELATED TO
THIS AGREEMENT (THE “DESIGNEE”) SHALL REASONABLY DIRECT. YOU AGREE TO DEVOTE
YOUR BEST EFFORTS, ENERGIES, ABILITIES AND FULL BUSINESS TIME, SKILL AND
ATTENTION TO YOUR DUTIES. YOU AGREE TO PERFORM THE DUTIES AND RESPONSIBILITIES
ASSIGNED TO YOU TO THE BEST OF YOUR ABILITY, IN A DILIGENT, TRUSTWORTHY,
BUSINESSLIKE AND EFFICIENT MANNER FOR THE PURPOSE OF ADVANCING THE BUSINESS OF
THE COMPANY AND TO ADHERE TO ANY AND ALL OF THE EMPLOYMENT POLICIES OF THE
COMPANY. THE TERM OF THIS AGREEMENT IS FOR A PERIOD OF 4 YEARS COMMENCING ON
FEBRUARY 7, 2006; THEREAFTER, THE TERM OF THIS AGREEMENT SHALL AUTOMATICALLY BE
RENEWED FOR SUCCESSIVE 1-YEAR PERIODS UNLESS EITHER PARTY SHALL GIVE THE OTHER
NOTICE OF NONRENEWAL AT LEAST 45 DAYS PRIOR TO THE EXPIRATION OF THE THEN
CURRENT EMPLOYMENT PERIOD. NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT AND
YOUR EMPLOYMENT WITH THE COMPANY ARE SUBJECT TO TERMINATION AT ANY TIME AS
PROVIDED IN SECTION 3 BELOW.


 


2.                                       IN CONSIDERATION FOR YOUR SERVICES AND
OTHER AGREEMENTS HEREUNDER, DURING YOUR EMPLOYMENT THE COMPANY SHALL (A) PAY YOU
A BASE SALARY OF $800,000 PER YEAR (PRORATED FOR PERIODS OF LESS THAN A FULL
YEAR) IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICE
FOR SALARIED EMPLOYEES, (B) PROVIDE YOU WITH MEDICAL, DENTAL AND DISABILITY
COVERAGE, IF ANY, AND 401(K) PLAN, LIFE INSURANCE AND OTHER BENEFIT PLAN
ELIGIBILITY, IF ANY, COMPARABLE TO THAT REGULARLY PROVIDED TO OTHER SENIOR
MANAGEMENT IN ACCORDANCE WITH THE COMPANY’S POLICIES, (C) PROVIDE YOU WITH 4
WEEKS VACATION PER YEAR IN ACCORDANCE WITH THE COMPANY’S POLICIES (PRORATED FOR
PERIODS OF LESS THAN A FULL YEAR), (D) PROVIDE YOU WITH THE OPPORTUNITY TO EARN
ANNUAL PERFORMANCE BASED BONUSES IN AMOUNTS DETERMINED BY AND ON THE BASIS OF
SATISFACTION OF SUCH PERFORMANCE GOALS AS ARE ESTABLISHED BY THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “COMPENSATION
COMMITTEE”) UNDER THE COMPANY’S 1999 LONG TERM INCENTIVE PLAN (OR ANY SIMILAR OR
SUCCESSOR PLAN) WITHIN 90 DAYS OF THE COMMENCEMENT OF THE APPLICABLE CALENDAR
YEAR PERIOD, AND (E) PROVIDE YOU THE OPPORTUNITY TO PARTICIPATE IN ANY LONG-TERM

 

--------------------------------------------------------------------------------


 

equity plan for senior executive officers which may be instituted from time to
time on such terms and conditions as may be determined by the Compensation
Committee from time to time. Your base salary will be reviewed on an annual
basis, it being understood that any increases in compensation shall be subject
to the sole discretion of the CEO and the Compensation Committee.


 


3.                                       YOU MAY TERMINATE THIS AGREEMENT AT ANY
TIME UPON 60 DAYS’ PRIOR WRITTEN NOTICE.  THE COMPANY MAY TERMINATE THIS
AGREEMENT AT ANY TIME UPON WRITTEN NOTICE. THIS AGREEMENT SHALL ALSO TERMINATE
AUTOMATICALLY IN THE EVENT YOU SHOULD DIE OR, IN THE REASONABLE DETERMINATION OF
THE COMPANY, BECOME UNABLE TO PERFORM BY REASON OF PHYSICAL OR MENTAL
INCOMPETENCY YOUR OBLIGATIONS HEREUNDER FOR A PERIOD OF 120 DAYS IN ANY 365-DAY
PERIOD. IT IS UNDERSTOOD AND AGREED THAT IN THE EVENT THAT THIS AGREEMENT IS:


 


(X) TERMINATED BY THE COMPANY IN ACCORDANCE WITH THE SECOND SENTENCE OF THIS
SECTION 3 OTHER THAN FOR CAUSE (AS DEFINED BELOW), OR


 


(Y) IS NOT RENEWED BY VIRTUE OF THE COMPANY PROVIDING THE NOTICE OF NONRENEWAL
DESCRIBED IN SECTION 1 ABOVE,


 


THEN SUBJECT TO (I) YOUR EXECUTION AND DELIVERY OF THE COMPANY’S THEN CURRENT
FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE APPLICABLE TO SIMILARLY
SITUATED EMPLOYEES AND (II) THE EXPIRATION OF ANY RESCISSION PERIOD PROVIDED
THEREBY (WITHOUT THE RESCISSION HAVING BEEN EXERCISED), YOU SHALL, AS YOUR SOLE
AND EXCLUSIVE REMEDY, BE ENTITLED TO (I) RECEIVE SEVERANCE EQUAL TO TWO TIMES
YOUR THEN APPLICABLE ANNUAL BASE SALARY, PAYABLE OVER A PERIOD OF TWENTY FOUR
MONTHS IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S APPLICABLE
PAYROLL PRACTICE FOR SALARIED EMPLOYEES, AND (II) FOR A PERIOD OF 18 MONTHS
AFTER THE EFFECTIVE DATE OF TERMINATION OF YOUR EMPLOYMENT, HAVE THE COMPANY
MAKE AVAILABLE TO YOU (AND/OR PAY COBRA PREMIUMS ON) MEDICAL AND DENTAL BENEFITS
ON THE SAME TERMS AND CONDITIONS AS WOULD HAVE BEEN MADE AVAILABLE TO YOU HAD
YOU REMAINED EMPLOYED BY THE COMPANY DURING SUCH PERIOD. THE COMPANY MAY
ACCELERATE THE TIMING OF ANY PAYMENT PAYABLE TO YOU UNDER THIS AGREEMENT IN THE
EVENT THE COMPANY DETERMINES THAT SUCH ACCELERATION WOULD MINIMIZE OR ELIMINATE
THE RISK THAT ANY PAYMENT TO YOU HEREUNDER WOULD BE DEEMED TO VIOLATE
SECTION 409 OF THE INTERNAL REVENUE CODE OF 1986, AS IT MAY BE AMENDED FROM TIME
TO TIME. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 3 SENTENCE, IN THE EVENT
OF THE TERMINATION OF THIS AGREEMENT OR YOUR EMPLOYMENT FOR ANY REASON, THE
COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO YOU HEREUNDER OR WITH RESPECT TO
YOUR EMPLOYMENT FROM THE EFFECTIVE DATE OF TERMINATION. “CAUSE” SHALL MEAN THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS:  (I) YOUR WILLFUL FAILURE
OR GROSS NEGLIGENCE IN PERFORMANCE OF YOUR DUTIES OR COMPLIANCE WITH THE
REASONABLE DIRECTIONS OF THE CEO OR THE DESIGNEE THAT REMAINS UNREMEDIED FOR A
PERIOD OF TWENTY (20) DAYS AFTER THE CEO OR THE DESIGNEE HAS GIVEN WRITTEN
NOTICE SPECIFYING IN REASONABLE DETAIL YOUR FAILURE TO PERFORM SUCH DUTIES OR
COMPLY WITH SUCH DIRECTIONS; (II) YOUR FAILURE TO COMPLY WITH A MATERIAL
EMPLOYMENT POLICY OF THE COMPANY THAT REMAINS UNREMEDIED FOR A PERIOD OF TWENTY
(20) DAYS AFTER THE CEO OR THE DESIGNEE HAS GIVEN WRITTEN NOTICE TO YOU
SPECIFYING IN REASONABLE DETAIL YOUR FAILURE TO COMPLY; OR (III) YOUR COMMISSION
OF (A) A FELONY, (B) CRIMINAL DISHONESTY OR (C) FRAUD.

 

2

--------------------------------------------------------------------------------


 


4.                                       YOU ACKNOWLEDGE THAT YOU HAVE NOT
RELIED ON ANY REPRESENTATION NOT SET FORTH IN THIS AGREEMENT. YOU REPRESENT THAT
YOU ARE FREE TO ENTER INTO THIS EMPLOYMENT ARRANGEMENT AND THAT YOU ARE NOT
BOUND BY ANY RESTRICTIVE COVENANTS OR SIMILAR PROVISIONS RESTRICTING THE
PERFORMANCE OF YOUR DUTIES HEREUNDER.


 


5.                                       IN THE EVENT OF THE TERMINATION OF YOUR
EMPLOYMENT BY THE COMPANY FOR REASONS OTHER THAN CAUSE OR BY VIRTUE OF THE
COMPANY PROVIDING THE NOTICE OF NONRENEWAL DESCRIBED IN SECTION 1 ABOVE, ANY
OPTIONS GRANTED TO YOU BY THE COMPANY FROM TIME TO TIME AFTER APRIL 1, 2004
PURSUANT TO WRITTEN OPTION AGREEMENTS SHALL AUTOMATICALLY AND IMMEDIATELY BECOME
(I) FULLY VESTED AND (II) EXERCISABLE FOR THE BALANCE OF THE TEN YEAR TERM
PROVIDED BY THE APPLICABLE STOCK OPTION AGREEMENT, SUBJECT TO THE OTHER TERMS OF
SUCH OPTION AGREEMENT, AND


 


IN THE EVENT OF ANY CHANGE IN CONTROL (AS DEFINED IN OPTION AGREEMENT BETWEEN
YOU AND THE COMPANY DATED OCTOBER 10, 2002):


 


(A)                                  ANY OPTIONS THAT HAVE BEEN OR MAY BE
GRANTED TO YOU BY THE COMPANY FROM TIME TO TIME PURSUANT TO WRITTEN OPTION
AGREEMENTS, SHALL AUTOMATICALLY AND IMMEDIATELY BECOME (I) FULLY VESTED AND
(II) EXERCISABLE FOR THE BALANCE OF THE TEN YEAR TERM PROVIDED BY THE APPLICABLE
STOCK OPTION AGREEMENT, SUBJECT TO THE OTHER TERMS OF SUCH OPTION AGREEMENT; AND


 


(B)                                 THE SHARES OF COMPANY COMMON STOCK COVERED
BY ANY WRITTEN STOCK BONUS AGREEMENTS BETWEEN YOU AND THE COMPANY SHALL
AUTOMATICALLY AND IMMEDIATELY BECOME FULLY VESTED,


 

subject in each case of (a) and (b) to the provisions of Section 6 below.

 


6.


 


(A)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR
DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF YOU (WHETHER PAID OR
PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT
OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED
UNDER THIS SECTION 6) (A “COMPANY PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR ANY INTEREST OR PENALTIES ARE INCURRED BY YOU WITH RESPECT TO SUCH
EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE
HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN YOU SHALL BE
ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT
SUCH THAT AFTER PAYMENT BY YOU OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME
TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO) AND EXCISE
TAX IMPOSED UPON THE GROSS-UP PAYMENT, YOU RETAIN AN AMOUNT OF THE GROSS-UP
PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE COMPANY PAYMENTS.


 


(B)                                 FOR PURPOSES OF DETERMINING WHETHER ANY OF
THE COMPANY PAYMENTS AND GROSS-UP PAYMENTS (COLLECTIVELY THE “TOTAL PAYMENTS”)
WILL BE SUBJECT TO THE EXCISE TAX AND THE

 

3

--------------------------------------------------------------------------------


 


AMOUNT OF SUCH EXCISE TAX, (I) THE TOTAL PAYMENTS SHALL BE TREATED AS “PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE CODE, AND ALL
“PARACHUTE PAYMENTS” IN EXCESS OF THE “BASE AMOUNT” (AS DEFINED UNDER CODE
SECTION 280G(B)(3) OF THE CODE) SHALL BE TREATED AS SUBJECT TO THE EXCISE TAX,
UNLESS AND EXCEPT TO THE EXTENT THAT, IN THE OPINION OF THE COMPANY’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS APPOINTED PRIOR TO ANY CHANGE IN
OWNERSHIP (AS DEFINED UNDER CODE SECTION 280G(B)(2)) OR TAX COUNSEL SELECTED BY
SUCH ACCOUNTANTS (THE “ACCOUNTANTS”) SUCH TOTAL PAYMENTS (IN WHOLE OR IN PART)
EITHER DO NOT CONSTITUTE “PARACHUTE PAYMENTS,” REPRESENT REASONABLE COMPENSATION
FOR SERVICES ACTUALLY RENDERED WITHIN THE MEANING OF SECTION 280G(B)(4) OF THE
CODE IN EXCESS OF THE “BASE AMOUNT” OR ARE OTHERWISE NOT SUBJECT TO THE EXCISE
TAX, AND (II) THE VALUE OF ANY NON-CASH BENEFITS OR ANY DEFERRED PAYMENT OR
BENEFIT SHALL BE DETERMINED BY THE ACCOUNTANTS IN ACCORDANCE WITH THE PRINCIPLES
OF SECTION 280G OF THE CODE.


 


(C)                                  FOR PURPOSES OF DETERMINING THE AMOUNT OF
THE GROSS-UP PAYMENT, YOU SHALL BE DEEMED TO PAY U.S. FEDERAL INCOME TAXES AT
THE HIGHEST MARGINAL RATE OF U.S. FEDERAL INCOME TAXATION IN THE CALENDAR YEAR
IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE AND STATE AND LOCAL INCOME TAXES AT
THE HIGHEST MARGINAL RATE OF TAXATION IN THE STATE AND LOCALITY OF YOUR
RESIDENCE FOR THE CALENDAR YEAR IN WHICH THE COMPANY PAYMENT IS TO BE MADE, NET
OF THE MAXIMUM REDUCTION IN U.S. FEDERAL INCOME TAXES WHICH COULD BE OBTAINED
FROM DEDUCTION OF SUCH STATE AND LOCAL TAXES IF PAID IN SUCH YEAR.  IN THE EVENT
THAT THE EXCISE TAX IS LATER DETERMINED BY THE ACCOUNTANT OR THE INTERNAL
REVENUE SERVICE TO EXCEED THE AMOUNT TAKEN INTO ACCOUNT HEREUNDER AT THE TIME
THE GROSS-UP PAYMENT IS MADE (INCLUDING BY REASON OF ANY PAYMENT THE EXISTENCE
OR AMOUNT OF WHICH CANNOT BE DETERMINED AT THE TIME OF THE GROSS-UP PAYMENT),
THE COMPANY SHALL MAKE AN ADDITIONAL GROSS-UP PAYMENT IN RESPECT OF SUCH EXCESS
(PLUS ANY INTEREST OR PENALTIES PAYABLE WITH RESPECT TO SUCH EXCESS) AT THE TIME
THAT THE AMOUNT OF SUCH EXCESS IS FINALLY DETERMINED.


 


(D)                                 THE GROSS-UP PAYMENT OR PORTION THEREOF
PROVIDED FOR IN SUBSECTION (C) ABOVE SHALL BE PAID NOT LATER THAN THE THIRTIETH
DAY FOLLOWING AN EVENT OCCURRING WHICH SUBJECTS YOU TO THE EXCISE TAX; PROVIDED,
HOWEVER, THAT IF THE AMOUNT OF SUCH GROSS-UP PAYMENT OR PORTION THEREOF CANNOT
BE FINALLY DETERMINED ON OR BEFORE SUCH DAY, THE COMPANY SHALL PAY TO YOU ON
SUCH DAY AN ESTIMATE, AS DETERMINED IN GOOD FAITH BY THE ACCOUNTANT, OF THE
MINIMUM AMOUNT OF SUCH PAYMENTS AND SHALL PAY THE REMAINDER OF SUCH PAYMENTS
(TOGETHER WITH INTEREST AT THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE
CODE), SUBJECT TO FURTHER PAYMENTS PURSUANT TO SUBSECTION (C) HEREOF, AS SOON AS
THE AMOUNT THEREOF CAN REASONABLY BE DETERMINED, BUT IN NO EVENT LATER THAN THE
NINETIETH DAY AFTER THE OCCURRENCE OF THE EVENT SUBJECTING YOU TO THE EXCISE
TAX.


 


(E)                                  IF ANY CONTROVERSY ARISES BETWEEN YOU AND
THE INTERNAL REVENUE SERVICE OR ANY STATE OR LOCAL TAXING AUTHORITY (A “TAXING
AUTHORITY”) WITH RESPECT TO THE TREATMENT ON ANY RETURN OF THE GROSS-UP PAYMENT,
OR OF ANY COMPANY PAYMENT, OR WITH RESPECT TO ANY RETURN WHICH A TAXING
AUTHORITY ASSERTS SHOULD SHOW AN EXCISE TAX, INCLUDING, WITHOUT LIMITATION, ANY
AUDIT, PROTEST TO AN APPEALS AUTHORITY OF A TAXING AUTHORITY OR LITIGATION
(“CONTROVERSY”), (I) THE COMPANY SHALL HAVE THE RIGHT TO PARTICIPATE WITH YOU IN
THE HANDLING OF SUCH CONTROVERSY, (II) THE COMPANY SHALL HAVE THE RIGHT, SOLELY
WITH RESPECT TO A CONTROVERSY, TO DIRECT YOU TO PROTEST OR CONTEST ANY PROPOSED
ADJUSTMENT OR DEFICIENCY, INITIATE AN APPEALS PROCEDURE WITHIN ANY TAXING

 

4

--------------------------------------------------------------------------------


 


AUTHORITY, COMMENCE ANY JUDICIAL PROCEEDING, MAKE ANY SETTLEMENT AGREEMENT, OR
FILE A CLAIM FOR REFUND OF TAX, AND (III) YOU SHALL NOT TAKE ANY OF SUCH STEPS
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE COMPANY, WHICH THE COMPANY SHALL NOT
UNREASONABLY WITHHOLD. IF THE COMPANY SO ELECTS, YOU SHALL BE REPRESENTED IN ANY
CONTROVERSY BY ATTORNEYS, ACCOUNTANTS, AND OTHER ADVISORS SELECTED BY THE
COMPANY, AND THE COMPANY SHALL PAY THE FEES, COSTS AND EXPENSES OF SUCH
ATTORNEYS, ACCOUNTANTS, OR ADVISORS, AND ANY TAX LIABILITY YOU MAY INCUR AS A
RESULT OF SUCH PAYMENT. YOU SHALL PROMPTLY NOTIFY THE COMPANY OF ANY
COMMUNICATION WITH A TAXING AUTHORITY, AND YOU SHALL PROMPTLY FURNISH TO THE
COMPANY COPIES OF ANY WRITTEN CORRESPONDENCE, NOTICES, OR DOCUMENTS RECEIVED
FROM A TAXING AUTHORITY RELATING TO A CONTROVERSY. YOU SHALL COOPERATE FULLY
WITH THE COMPANY IN THE HANDLING OF ANY CONTROVERSY BY FURNISHING THE COMPANY
ANY INFORMATION OR DOCUMENTATION RELATING TO OR BEARING UPON THE CONTROVERSY;
PROVIDED, HOWEVER, THAT YOU SHALL NOT BE OBLIGATED TO FURNISH TO THE COMPANY
COPIES OF ANY PORTION OF YOUR TAX RETURNS WHICH DO NOT BEAR UPON, AND ARE NOT
AFFECTED BY, THE CONTROVERSY.


 


(F) YOU SHALL PAY OVER TO THE COMPANY, WITH TEN (10) DAYS AFTER RECEIPT THEREOF,
ANY REFUND YOU RECEIVE FROM ANY TAXING AUTHORITY OF ALL OR ANY PORTION OF THE
GROSS-UP PAYMENT OR EXCISE TAX, TOGETHER WITH ANY INTEREST YOU RECEIVE FROM SUCH
TAXING AUTHORITY ON SUCH REFUND. FOR PURPOSES OF THIS SECTION 6, A REDUCTION IN
YOUR TAX LIABILITY ATTRIBUTABLE TO THE PREVIOUS PAYMENT OF THE GROSS-UP PAYMENT
OR THE EXCISE TAX SHALL BE DEEMED TO BE A REFUND. IF YOU WOULD HAVE RECEIVED A
REFUND OF ALL OR ANY PORTION OF THE GROSS-UP PAYMENT OR THE EXCISE TAX, EXCEPT
THAT A TAXING AUTHORITY OFFSET THE AMOUNT OF SUCH REFUND AGAINST OTHER TAX
LIABILITIES, INTEREST, OR PENALTIES, YOU SHALL PAY THE AMOUNT OF SUCH OFFSET
OVER TO THE COMPANY, TOGETHER WITH THE AMOUNT OF INTEREST YOU WOULD HAVE
RECEIVED FROM THE TAXING AUTHORITY IF SUCH OFFSET HAD BEEN AN ACTUAL REFUND,
WITHIN TEN (10) DAYS AFTER RECEIPT OF NOTICE FROM THE TAXING AUTHORITY OF SUCH
OFFSET.


 


7.                                       EACH OF YOU AND WMP CONSULTING LLC, A
CONNECTICUT LLC (“CONSULTANT”), HEREBY AGREE THAT ALL TANGIBLE AND INTANGIBLE
MATERIAL AND WORK PRODUCT DELIVERED BY CONSULTANT AND/OR YOU AS PART OF OR IN
CONNECTION WITH THE CONSULTING SERVICES PROVIDED BY CONSULTANT AND/OR YOU TO THE
COMPANY AND/OR ITS AFFILIATES (INCLUDING BUT NOT LIMITED TO ALL SUCH MATERIAL
AND WORK PRODUCT DELIVERED PRIOR TO THE DATE HEREOF) (INCLUDING ANY SOURCE CODE
AND OBJECT CODE) (COLLECTIVELY, THE “DELIVERABLES”) IS THE PROPERTY OF THE
COMPANY.  CONSULTANT AND YOU EACH AGREE THAT ALL RIGHT, TITLE AND INTEREST
(INCLUDING WITHOUT LIMITATION COPYRIGHT, PATENT AND TRADE SECRET RIGHTS) IN AND
TO THE DELIVERABLES OR ANY ASPECT THEREOF (INCLUDING WITHOUT LIMITATION ANY AND
ALL TECHNICAL INFORMATION, SPECIFICATIONS, DRAWINGS, DIAGRAMS, RECORDS, SCREEN
LAYOUTS AND LOOK AND FEEL) SHALL BELONG EXCLUSIVELY TO THE COMPANY.  THE PARTIES
AGREE THAT THE DELIVERABLES, INSOFAR AS THEY CONSTITUTE WORKS OF AUTHORSHIP OR
CONTRIBUTIONS TO WORKS OF AUTHORSHIP, SHALL BE DEEMED WORKS SPECIALLY ORDERED
AND COMMISSIONED BY THE COMPANY AND “WORKS MADE FOR HIRE” UNDER THE UNITED
STATES COPYRIGHT LAWS (17 U.S.C. §§ 101 ET SEQ.).  IF FOR ANY REASON THE
DELIVERABLES, OR ANY PART OF THEM, CANNOT AS A MATTER OF LAW CONSTITUTE “WORKS
MADE FOR HIRE” UNDER THE UNITED STATES COPYRIGHT LAWS, CONSULTANT AND YOU EACH
HEREBY ASSIGN AND AGREE TO ASSIGN THE ENTIRE COPYRIGHT THEREIN (AND ALL RIGHTS
COMPRISING SAID COPYRIGHT) TO THE COMPANY.  INDEPENDENT OF THE PRECEDING
SENTENCE, CONSULTANT AND YOU EACH ASSIGN AND AGREE TO ASSIGN ALL OTHER
INTELLECTUAL PROPERTY RIGHTS, INCLUDING WITHOUT LIMITATION PATENT AND TRADE
SECRET RIGHTS, AND ALL RIGHT, TITLE AND INTEREST IN AND TO THE DELIVERABLES, OR
ANY ASPECT THEREOF, TO THE COMPANY.  CONSULTANT AND YOU

 

5

--------------------------------------------------------------------------------


 


EACH HEREBY AGREE TO EXECUTE, UPON REQUEST BY THE COMPANY, ANY AND ALL
ADDITIONAL DOCUMENTS, INCLUDING ASSIGNMENTS, NECESSARY TO EFFECTUATE THE INTENT
OF THE PRECEDING SENTENCES OF THIS SECTION 7 OR TO CONFIRM OR REGISTER THE
COMPANY’S RIGHTS IN THE DELIVERABLES.  THE DELIVERABLES, OR THE CONTENT THEREOF,
SHALL NOT BE USED, SOLD, LICENSED OR DISCLOSED BY CONSULTANT OR YOU UNDER ANY
CIRCUMSTANCES.


 


8.                                       ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN PROPERLY SERVED IF
DELIVERED PERSONALLY, BY COURIER, OR BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED AND FIRST CLASS POSTAGE PREPAID, IN CASE OF NOTICE TO THE
COMPANY, TO THE ATTENTION OF THE CEO AT THE ADDRESS SET FORTH ON THE FIRST
PAGE OF THIS AGREEMENT (WITH A COPY TO MYRON OLESNYCKYJ, MONSTER
WORLDWIDE, INC., 622 THIRD AVENUE, 39TH FLOOR, NEW YORK, NY 10017) AND IN THE
CASE OF NOTICES TO YOU TO YOUR OFFICE OR RESIDENCE ADDRESS, OR SUCH OTHER
ADDRESSES AS THE RECIPIENT PARTY HAS SPECIFIED BY PRIOR WRITTEN NOTICE TO THE
SENDING PARTY.  ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED RECEIVED
UPON THE ACTUAL DELIVERY THEREOF IN ACCORDANCE WITH THE FOREGOING.


 


9.                                       YOU MAY NOT ASSIGN OR DELEGATE THIS
AGREEMENT OR ANY OF YOUR RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.  ALL REFERENCES IN THIS AGREEMENT TO PRACTICES
OR POLICIES OF THE COMPANY ARE REFERENCES TO SUCH PRACTICES OR POLICIES AS MAY
BE IN EFFECT FROM TIME TO TIME.


 


10.                                 THIS AGREEMENT (I) CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY PREVIOUS ARRANGEMENTS RELATING THERETO, AS WELL AS ANY PREVIOUS
ARRANGEMENTS RELATING TO EMPLOYMENT BETWEEN YOU AND ANY OF THE COMPANY’S
AFFILIATES, INCLUDING BUT NOT LIMITED TO ANY CONSULTING ARRANGEMENT AND THE
EMPLOYMENT AGREEMENT BETWEEN YOU AND THE COMPANY DATED AS OF APRIL 1, 2004, AS
SUCH EMPLOYMENT AGREEMENT WAS AMENDED BY THE LETTER DATED AS OF SEPTEMBER 8,
2005, (II) MAY BE SIGNED IN COUNTERPARTS, (III) SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (OTHER THAN THE CONFLICTS OF LAWS PROVISIONS THEREOF) AND
(IV) MAY NOT BE AMENDED, TERMINATED, EXTENDED OR WAIVED ORALLY.  PLEASE
UNDERSTAND THAT WHILE IT IS OUR HOPE THAT OUR RELATIONSHIP WILL BE A LONG ONE,
YOUR EMPLOYMENT WILL BE ON AT “AT WILL” BASIS. NOTHING IN THIS LETTER SHOULD BE
CONSTRUED AS CREATING ANY OTHER TYPE OF EMPLOYMENT RELATIONSHIP.

 

6

--------------------------------------------------------------------------------


 

Please sign the additional originally executed copy of this letter in the space
provided for your signature below to indicate your acceptance and agreement with
the terms of this letter agreement and return one fully executed original to me.

 

 

Very truly yours,

 

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

 

By:

 

/s/ Andrew J. McKelvey

 

 

Name:

Andrew J. McKelvey

 

Title:

CEO

 

Accepted and agreed:

 

 

/s/ William Pastore

 

William Pastore

 

As to Section 7 only:

 

WMP Consulting LLC

 

 

/s/ William Pastore

 

By: William Pastore

Name: William Pastore

Title:

 

7

--------------------------------------------------------------------------------

 